Docket No. 108500.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. JERRY
                A. STOFFEL, Appellee.

                Opinion filed December 23, 2010.



   JUSTICE BURKE delivered the judgment of the court, with
opinion.
   Justices Freeman, Thomas, and Theis concurred in the judgment
and opinion.
   Justice Karmeier dissented, with opinion, joined by Chief Justice
Kilbride and Justice Garman.



                             OPINION

    The primary issue presented in this case is whether, in light of
section 122–1(d) of the Post-Conviction Hearing Act (Act) (725 ILCS
5/122–1(d) (West 2006)) and this court’s decision in People v.
Shellstrom, 216 Ill. 2d 45 (2005), a trial court’s decision not to
“recharacterize” a pleading filed by a pro se defendant as a
postconviction petition may be reviewed for error. The appellate court
held that it may and, after so holding, reversed the judgment of the
circuit court of Fayette County dismissing the defendant’s pro se
pleading and remanded the cause with instructions to recharacterize
the pleading as a postconviction petition. 389 Ill. App. 3d 238. We
disagree with the appellate court’s holding that a trial court’s decision
not to recharacterize a pro se pleading may be reviewed for error.
However, we affirm the judgment of the appellate court, as modified,
on other grounds.

                              Background
    Following a jury trial, the defendant, Jerry Stoffel, was found
guilty of unlawful manufacture of a substance containing
methamphetamine weighing between 400 and 900 grams, criminal
synthetic drug manufacture conspiracy, and unlawful possession with
intent to manufacture a controlled substance. Defendant was
sentenced to 15 years’ imprisonment on each offense, to run
concurrently. On direct appeal, defendant’s conviction and sentence
for unlawful manufacture were affirmed, but his convictions and
sentences for the remaining two offenses were vacated pursuant to
People v. King, 66 Ill. 2d 551 (1977). People v. Stoffel, No.
5–05–0105 (2007) (unpublished order under Supreme Court Rule 23).
    On October 27, 2006, while defendant’s direct appeal was
pending, defendant filed a “petition for relief from judgment,” which
was brought “pursuant to the Constitution of the United States, the
Constitution of the State of Illinois,” and section 2–1401 of the Code
of Civil Procedure (735 ILCS 5/2–1401 (West 2006)). In this
pleading, defendant contended that “waste product is not intended to
be considered part of the ‘substance containing methamphetamine,’
and *** including the weight of such waste products to set the
penalties results in an unconstitutional penalty.” Defendant alleged
that, in his case, waste product was improperly included in
determining the weight of the substance containing methamphetamine
that he was convicted of manufacturing and, therefore, his sentence
was unconstitutional and void. On November 28, 2006, counsel was
appointed for defendant.
    On December 11, 2006, a status hearing was held before Judge
Daniel Hartigan. Defendant’s attorney advised the court: “This is
another post-conviction petition. It’s going to take considerably more
work on my part.” Counsel requested a continuance. In response, the
State commented: “Hang on a second, until we have a little more
specific information about what’s going on here. My experience in


                                  -2-
the past is if we just blindly continue it for a status, nothing gets done
and we waste a court appearance.” The case was passed for later in
the day. No further transcript of the proceedings exists but a docket
entry states that the case was set for status on February 5, 2007.
    On December 19, 2006, the State filed a “motion to summarily
dismiss the defendant’s petition for relief from judgment.” In this
motion, the State argued that defendant failed to allege there was
newly discovered evidence or any “errors of fact” which would
warrant relief under section 2–1401.
    On February 5, 2007, the scheduled status hearing was held
before a second judge, Judge Michael McHaney. During this hearing,
the following exchange occurred:
             “THE COURT: It looks like December 19, 2006, the State
        filed a motion to summarily dismiss defendant’s petition for
        relief from judgment. Is this a petition for habeas corpus or a
        petition for post-conviction?
             [Defense counsel]: Post-conviction relief, Your Honor.
             THE COURT: Instead, the defendant’s requesting time to
        respond to the State?
             [Defense counsel]: We are, Your Honor, and I would
        expect that we are probably going to be doing some fairly
        substantial renovations on Mr. Stoffel’s post-conviction
        petition, which may take care of the motion to strike.”
The State did not challenge defense counsel’s description of
defendant’s filing as a postconviction petition. The case was
continued to March 21, 2007.
    On March 21, 2007, defendant appeared before Judge Michael
McHaney but defense counsel was not present, having undergone
surgery the previous day. After the State informed the court that a
response to its motion to dismiss had not yet been filed, the court
inquired of defendant: “Is this a post-conviction petition, Mr.
Stoffel?” Defendant responded, “Yes, sir.” The court then advised:
“I’ve made a docket entry that states defendant in DOC custody and
present. [Defense counsel] surgery. [Defense counsel] to file response
to State’s motion to dismiss and 651–C Certificate on or before April
11th.”
    At a hearing held on April 11, 2007, before a third judge, Judge

                                   -3-
S. Gene Schwarm, the court inquired of defense counsel as to what he
had filed in the matter and, in particular, whether he had filed a
response to the State’s motion to dismiss. The following colloquy
then occurred:
             “[Defense counsel]: I think this should be treated as a
        post-conviction petition, Your Honor, for all practical
        purposes. I have a supplement to that. I think we’ll need to
        clarify the issues.
             THE COURT: Are you in a position to file that today or
        you need some time to make sure that’s what you want to
        file?
             [Defense counsel]: I would file it today ***.”
Again, the State did not object to defense counsel’s request to treat
defendant’s pro se filing as a postconviction petition. Defense
counsel then filed a “Supplement to Post Conviction Petition,” which
alleged violations of defendant’s rights under the Illinois
Constitution, and a certificate pursuant to Supreme Court Rule 651(c)
(134 Ill. 2d R. 651(c)), indicating he had complied with the
requirements that must be met by counsel appointed under the Act.
The trial court also granted defense counsel seven days to file a
response to the State’s motion to dismiss and continued the matter to
May 2, 2007.
    On April 18, 2007, defense counsel filed a second “Supplement
to Post Conviction Petition,” which raised a claim that defendant’s
federal constitutional rights had been violated, a second Rule 651(c)
certificate, and a response to the State’s motion to dismiss. In the
response, defendant maintained that the State erroneously assumed
defendant’s petition fell under section 2–1401 when, in fact, as
supplemented, it was a postconviction petition.
    On April 19, 2007, the State filed a motion to strike defendant’s
supplements to the postconviction petition and response to its motion
to dismiss. The State argued that defendant’s petition was labeled a
section 2–1401 petition and counsel could not supplement a
postconviction petition that was never filed.
    On May 2, 2007, at the hearing on the State’s motion to dismiss,
before Judge Michael McHaney, the State commented:
             “The defense filed a response to our motion to dismiss.

                                -4-
       Subsequent to our motion to dismiss being filed, they filed
       what has been captioned a supplement to post-conviction
       petition. Then they filed a response to our motion to dismiss
       and I filed a motion to strike both the supplement and
       response.”
Thereafter, the State argued:
           “You can’t file a petition or an amendment or a
       supplement to a post-conviction petition that is yet to be filed.
           ***
           This is not a case where the defendant files some
       document with the Court where it’s unclear on its face
       whether it’s a post-conviction petition or it’s a 2–1401
       petition and where the Court has to look at the substance of
       the petition and try to make a determination and where so
       many of the Appellate Court cases have come along saying,
       oh, you misread this one. This one of the defendant comes
       right out and says it’s a petition under 2–1401, and that’s
       what he’s stuck with.”
Defense counsel responded:
           “Your Honor, it was my original understanding from this
       when I was appointed that I was to supplement this motion
       and it was to be treated as a post-conviction petition. That’s
       the way that 99.9 percent of these pleadings are treated and
       that’s the way that this one should be treated.
           If the State desires that the Court examine the pleadings
       and determine whether or not they should be treated as post-
       conviction under the provisions of [the Post-Conviction
       Hearing Act] then so be it. And the Court can certainly do
       that. The handwritten petition–the State is correct in saying
       that the handwritten petition–excuse me, motion of the
       defendant originally only goes to the petition for relief from
       judgment. He has a lot more claims that he’s stating in his
       petition for relief from judgment that I think need to be
       addressed. That’s what we have been trying to get at in our
       supplement entitled supplement to post-conviction petition.
           If the Court wants us to go back to square one and do that
       over again then we will, but the easier proceeding would be

                                  -5-
        for the Court to review this matter and then treat it as a post-
        conviction petition. That’s really what it should have been
        from the square one.
            If the State accuses me of being overzealous in the
        defense of my client, then so be it; I will be overzealous in the
        defense of my client. He has claims that need to be addressed,
        claims of a constitutional nature, and that’s what we’re trying
        to get taken up.”
The court took the matter under advisement.
    No order was subsequently entered. However, a docket entry
dated May 3, 2007, states:
        “This court has considered the defendant’s previous petition
        for relief from judgment filed 10-27-06, as well as the State’s
        motion to dismiss same filed 12-19-06, plus the two
        ‘supplements to post-conviction petition’ filed 4-11-07 and 4-
        18-07, respectively; the defendant’s counsel has filed a SCR
        651(c) certificate; this court has examined the court file and
        being fully advised in the premises hereby finds that the
        State’s motion to summarily dismiss defendant’s petition for
        relief from judgment is well taken; the defendant’s attorney
        cannot caption his supplemental pleading as a post-conviction
        petition and thereby magically transform a pleading filed
        pursuant to 735 ILCS 5/2–1401 as being filed pursuant to 725
        ILCS 5/122–1; accordingly, the State’s motion to dismiss the
        defendant’s petition for relief from judgment is granted.”
    On appeal, the appellate court reversed. 389 Ill. App. 3d 238. The
appellate court initially held that a trial court’s decision regarding
recharacterization, including the decision not to recharacterize a pro
se pleading as a postconviction petition, is subject to review under an
abuse of discretion standard. Applying that standard, the appellate
court concluded that the trial court in this case “abused its discretion
by acting arbitrarily in failing to recharacterize” defendant’s pleading
as a postconviction petition (389 Ill. App. 3d at 244), after repeated
requests from defense counsel to do so and after the trial court itself
treated the petition as a postconviction petition during the
proceedings. Accordingly, the appellate court reversed the judgment
of the trial court and remanded the cause with instructions to


                                  -6-
recharacterize defendant’s filing as a postconviction petition.
     One justice dissented. The dissenting justice maintained that a
trial court’s failure to recharacterize a petition cannot be reviewed for
error because section 122–1(d) of the Act, and this court’s decision
in People v. Shellstrom, 216 Ill. 2d 45 (2005), remove “any obligation
on the part of the circuit court to even consider doing so.” 389 Ill.
App. 3d at 246 (Welch, J., dissenting).
     We granted the State’s petition for leave to appeal. 210 Ill. 2d R.
315.

                                  Analysis
    The State contends that the appellate court erred in holding that
a trial court’s decision not to recharacterize a defendant’s pro se
pleading as a postconviction petition is subject to review under the
abuse of discretion standard. According to the State, a trial court’s
failure to recharacterize a pro se pleading cannot be reviewed for
error. In support, the State points to paragraph (d) of section 122–1 of
the Act.
    Section 122–1 sets out the general requirements that must be met
by a defendant seeking relief under the Act:
             “§122–1. Petition in the trial court.
             (a) Any person imprisoned in the penitentiary may
         institute a proceeding under this Article if the person asserts
         that:
                 (1) in the proceedings which resulted in his or her
             conviction there was a substantial denial of his or her
             rights under the Constitution of the United States or of the
             State of Illinois or both[.]” 725 ILCS 5/122–1(a)(1) (West
             2006).
Paragraph (d) of section 122–1 imposes the following requirement:
             “(d) A person seeking relief by filing a petition under this
         Section must specify in the petition or its heading that it is
         filed under this Section. A trial court that has received a
         petition complaining of a conviction or sentence that fails to
         specify in the petition or its heading that it is filed under this
         Section need not evaluate the petition to determine whether it

                                   -7-
         could otherwise have stated some grounds for relief under this
         Article.” 725 ILCS 5/122–1(d) (West 2006).
According to the State, the words “need not evaluate” in paragraph
(d) mean there is no requirement that a trial court recharacterize a
defendant’s pro se pleading as a postconviction petition and, hence,
no error if the trial court declines to do so.
     This court addressed section 122–1(d) in Shellstrom. In
Shellstrom, we reaffirmed the long-standing practice in Illinois of
“recharacterization,” i.e., the process whereby a trial court
independently evaluates a pleading filed by a pro se defendant and,
if the pleading alleges a deprivation of rights cognizable in a
postconviction proceeding, treats “the pleading as a postconviction
petition, even where the pleading is labeled differently.” Shellstrom,
216 Ill. 2d at 52-53. We observed:
             “ ‘It is apparent that the same lack of legal knowledge
         which causes a prisoner to draft an inadequate post-conviction
         petition might result in his selecting the wrong method of
         collaterally attacking his conviction. A salutary result,
         consistent with the intent of the Post-Conviction Hearing Act
         as expressed in [People v.] Slaughter[, 39 Ill. 2d 278 (1968)],
         would be achieved if the circuit court, upon finding that a pro
         se petition, however labeled, and however inartfully drawn,
         alleged violations of the petitioner’s rights cognizable in a
         post-conviction proceeding, would thereafter, for all purposes,
         treat it as such.’ ” (Emphasis omitted.) Shellstrom, 216 Ill. 2d
         at 51, quoting People ex rel. Palmer v. Twomey, 53 Ill. 2d
         479, 484 (1973).
     In our analysis in Shellstrom, we concluded that section 122–1(d)
does not bar a trial court from recharacterizing a defendant’s pro se
pleading. As we explained, because section 122–1(d) states that the
trial court “need not” treat the defendant’s improperly labeled
pleading as a postconviction petition, “ ‘then, by the strongest of
implications, it also may do so.’ ” (Emphasis in original.) Shellstrom,
216 Ill. 2d at 53 n.1, quoting People v. Helgesen, 347 Ill. App. 3d
672, 676 (2004).
     However, we also observed, “while a trial court may treat a pro
se pleading as a postconviction petition, there is no requirement that


                                  -8-
the court do so.” (Emphases in original.) Shellstrom, 216 Ill. 2d at 53
n.1. Specifically, in connection with paragraph (d) of section 122–1,
we stated:
        “[I]f a pro se pleading alleges constitutional deprivations that
        are cognizable under the Act, but, as in the case at bar, the
        pleading makes no mention of the Act, a trial court is under
        no obligation to treat the pleading as a postconviction
        petition.” (Emphases added.) Shellstrom, 216 Ill. 2d at 53 n.1.
    Shellstrom makes plain that a trial court has no obligation to
recharacterize a pro se pleading pursuant to section 122–1(d). It
cannot be error for a trial court to fail to do something it is not
required to do. Accordingly, we hold that, in light of section
122–1(d), a trial court’s decision not to recharacterize a defendant’s
pro se pleading as a postconviction petition may not be reviewed for
error.
    Importantly, however, the rule that a trial court “need not
evaluate” a defendant’s pro se pleading to determine whether it states
a postconviction claim does not extend past the trial court’s initial,
independent review of that pleading. This conclusion follows
logically from the nature of the rule itself: once the trial court has, in
fact, evaluated a pro se pleading and determined that, despite the lack
of an explicit reference to the Act, it should be treated as a
postconviction petition, the rule that it “need not” do so is simply no
longer relevant. The purpose of section 122–1(d) confirms this
understanding of the rule.
    Paragraph (d) of section 122–1 was enacted in response to a
special concurrence authored by Justice Steigmann in People v.
Sturgeon, 272 Ill. App. 3d 48, 54 (1995). See 89 Ill. Gen. Assem.,
Senate Proceedings, March 26, 1996, at 42-43 (statements of Senator
Petka) (“This legislation is in response to a–an appellate court justice
request to redress a case that basically required appellate court
justices [sic] to scan a document to determine whether or not any type
of relief could be granted under the document”). In his special
concurrence, Justice Steigmann noted that in 1983, the legislature
added section 122–2.1 to the Act (See 725 ILCS 5/122–2.1 (West
2006)). Sturgeon, 272 Ill. App. 3d at 54-55 (Steigmann, J., specially
concurring). This section creates an initial stage of review in which
the trial court must determine whether the defendant’s petition is

                                   -9-
frivolous or patently without merit. “At this stage, the Act does not
permit any further pleadings from the defendant or any motions or
responsive pleadings from the State. Instead, the circuit court
considers the petition independently, without any input from either
side.” People v. Gaultney, 174 Ill. 2d 410, 418 (1996); People v.
Swamynathan, 236 Ill. 2d 103, 113 (2010). If the petition is not
dismissed pursuant to section 122–2.1, then it proceeds to the second
stage, where the circuit court may appoint counsel to represent the
defendant and the State may file a motion to dismiss or answer the
petition. Gaultney, 174 Ill. 2d at 418.
    Justice Steigmann explained that
         “[t]he legislative policy underlying section 122–2.1 of the Act
         seeks to hold all post-conviction petitioners responsible for
         the adequacy of the claims they make. That section represents
         a legislative response to the frustration, expense, and bother
         which had resulted from the post-conviction petitions that
         have inundated the State’s trial courts, frequently being filled
         with specious and spurious allegations.” Sturgeon, 272 Ill.
         App. 3d at 55 (Steigmann, J., specially concurring).
Based on this policy, Justice Steigmann believed that
         “petitioners who seek collateral relief must correctly specify
         the particular kind of relief they are seeking and must provide
         an adequate basis therefor. Specifically, as in this case, if a
         petitioner files a section 2–1401 petition, it is neither the
         concern nor the duty of the trial court to search through it
         (typically, like the present case, consisting of multiple pages
         of legalistic ramblings) to determine whether the petitioner
         could possibly have stated a basis for proceeding under the
         Act.” (Emphasis added.) Sturgeon, 272 Ill. App. 3d at 55
         (Steigmann, J., specially concurring).
    In other words, the purpose of paragraph (d) is to make it easier
on trial judges when they are independently reviewing a defendant’s
pro se pleading and determining how it should be treated. This
purpose is no longer relevant once the trial court has, in fact,
determined that the pleading should be treated as a postconviction
petition, has concluded that the petition is not frivolous or patently
without merit, and has advanced the petition to second-stage review,


                                  -10-
and counsel has been appointed to represent the defendant. Once
counsel is present, he may “shape” the defendant’s filing and include
any additional claims that are necessary. The burden on a trial court
to try to figure out what the pro se filing means no longer exists. It
follows, then, that section 122–1(d) applies solely to the trial court’s
independent, first-stage review of a defendant’s pro se pleading.
     With the foregoing in mind, we turn to the facts of this case. If, at
the outset of the proceedings, the trial court in the case at bar had
treated defendant’s pleading as a section 2–1401 petition and had not
appointed counsel to represent defendant, and if the trial court had
denied defendant relief without any further input (see, e.g., People v.
Vincent, 226 Ill. 2d 1 (2007)), then the defendant could not have
alleged on appeal that the trial court erred in failing to treat his
pleading as a postconviction petition. Under section 122–1(d), the
trial court would have had no obligation to evaluate the defendant’s
pleading to determine whether it alleged a postconviction claim.
However, this is not what occurred.
     As the appellate court observed, on November 28, 2006,
         “the trial court appointed counsel to represent the defendant.
         Then, on March 21, 2007, it ordered the defendant’s counsel
         to file a Rule 651(c) certificate. In taking these actions, the
         trial court was treating the defendant’s pleading as a
         postconviction petition that had survived the first stage of the
         postconviction proceedings.” 389 Ill. App. 3d at 244.
There is no dispute that the body of defendant’s pro se petition
alleged a constitutional violation which was cognizable as a
postconviction claim and there is no dispute that Rule 651(c) pertains
solely to postconviction counsel appointed pursuant to the Act. The
trial court is presumed to know and follow the law. People v. Jordan,
218 Ill. 2d 255, 269 (2006). It is evident, therefore, that although
defendant’s pleading did not explicitly reference the Act, the pleading
was deemed a postconviction petition, it survived summary dismissal,
and it was advanced to the second stage of review where counsel was
appointed. Therefore, section 122–1(d) was no longer applicable.
     We note that our conclusion that defendant’s petition was
recharacterized by the trial court is not at odds with our holding in
Shellstrom that unless the pro se defendant is first notified of


                                  -11-
recharacterization “the pleading cannot be considered to have become
a postconviction petition for purposes of applying to later pleadings
the Act’s restrictions on successive postconviction petitions”
(Shellstrom, 216 Ill. 2d at 57). Unlike the present case, Shellstrom and
its progeny (see People v. Pearson, 216 Ill. 2d 58 (2005); People v.
Swamynathan, 236 Ill. 2d 103 (2010)) were cases in which the trial
court summarily dismissed the defendant’s pro se petition instead of
advancing it and where, therefore, counsel was never appointed. This
distinction is significant. The Shellstrom admonitions are designed to
protect the rights of pro se defendants and, in particular, to inform
them of the limitation on filing successive postconviction petitions
and the need to amend their initial petition to include all possible
postconviction claims. Shellstrom, 216 Ill. 2d at 57. But this is
precisely the role performed by appointed counsel, who is required to
consult with the defendant and make any amendments to the pro se
petition that are necessary. See People v. Suarez, 224 Ill. 2d 37, 46
(2007); 134 Ill. 2d R. 651(c). Thus, as the appellate court below
pointed out, the concerns raised in Shellstrom do not apply when
counsel is present (389 Ill. App. 3d at 243), and the absence of
admonitions in no way prejudices the defendant. Notably, defendant
does not contest the appellate court’s conclusion on this point and the
State, during oral argument before this court, expressly noted its
agreement with the appellate court and observed that Shellstrom
admonitions “really only apply in the context of a pro se petitioner.”
We agree and hold that where, as here, a defendant’s pro se petition
is not summarily dismissed but is instead advanced for further review,
and counsel is appointed to represent the defendant, Shellstrom
admonitions are unnecessary. It follows, therefore, that the absence
of admonitions in this case does not negate our conclusion that
recharacterization occurred.
     Despite the fact that defendant’s pleading had been deemed a
postconviction petition that had survived summary dismissal, the trial
court in its final docket entry concluded that the petition could only
be considered a section 2–1401 petition. The only reason offered by
the trial court for this conclusion was the statement that defense
counsel could not “magically transform” defendant’s pleading. But
counsel was not attempting to “magically transform” the pleading.
Rather, as we have explained, the trial court itself had previously

                                 -12-
determined that the pleading was a postconviction petition. Of course,
it is possible that even after a pleading has been deemed a
postconviction petition, further investigation by counsel will reveal
that the substantive claims in the petition would be more
appropriately addressed in another procedural vehicle. No argument
has been made that such a situation exists here. Accordingly, we
affirm that part of the appellate court’s judgment which reversed the
judgment of dismissal entered by the circuit court, not because the
trial court in its final docket entry failed to “recharacterize”
defendant’s pleading, but because the trial court failed to offer any
reasonable basis for treating the pleading as a section 2–1401 petition
after the pleading had already been “recharacterized” as a
postconviction petition and survived summary dismissal. Further,
because the trial court should have continued to treat defendant’s
pleading as a postconviction petition, the trial court erred in denying
defense counsel’s motions to supplement. See, e.g., People v. Rivera,
198 Ill. 2d 364, 379 (2002) (Fitzgerald, J., specially concurring)
(“[N]either the provisions of the Act, nor holdings by this court, limit
the right to amend a petition once the court finds that the petition
contains nonfrivolous claims. Rather, this court has stated that
counsel may make any necessary amendments to the original petition,
without limitation”).
     Defendant contends that if we conclude that the trial court erred,
we should remand this cause for further proceedings on the
substantive question raised in his postconviction petition. We decline
to do so. In the interests of judicial economy, we will address
defendant’s postconviction petition, as amended, on its merits.
     Defendant was found guilty and sentenced under section
401(a)(6.5)(C) of the Illinois Controlled Substances Act (720 ILCS
570/401(a)(6.5)(C) (West 2004)). At the time of defendant’s
conviction,1 the provision stated:
            “(a) Any person who violates this Section *** is guilty of
        a Class X felony and shall be sentenced to a term of
        imprisonment as provided in this subsection ***:


    1
    Section 401 has since been amended so that it no longer applies to
methamphetamine. See People v. McCarty, 223 Ill. 2d 109, 116 n.1 (2006).

                                 -13-
                                 ***
                (6.5) ***
                    ***
                    (C) not less that 12 years and not more than 50
                years with respect to 400 grams or more but less than
                900 grams of a substance containing
                methamphetamine or any salt of an optical isomer of
                methamphetamine, or an analog thereof[.]” 720 ILCS
                570/401(a)(6.5)(C) (West 2004).
    In his petition as supplemented, defendant contends that the
penalty imposed on him violates the proportionate penalties clause of
the Illinois Constitution (Ill. Const. 1970, art. I, §11) and principles
of due process because the trial court used the “waste product” in
determining the total weight of methamphetamine. Defendant
maintains that the legislature did not intend for waste product to be
considered as a part of the “substance containing methamphetamine”
for purposes of sentencing a defendant.
    In People v. McCarty, 223 Ill. 2d 109 (2006),2 the question before
this court was “whether, for purposes of section 401(a)(6.5)(D),
‘substance containing methamphetamine’ includes the by-product
produced during the manufacture of methamphetamine.” McCarty,
223 Ill. 2d at 124. In answering the question in the affirmative, we
found that “the plain meaning of the phrase compels us to conclude
that the legislature did not intend to exclude the weight of the by-
product produced during the manufacture of methamphetamine from
the total weight used in determining an individual’s sentence for
manufacturing methamphetamine.” McCarty, 223 Ill. 2d at 125.
Thereafter, we rejected the defendant’s proportionate penalty and due
process challenges to the statute, finding the statute was not cruel or
degrading and that it was reasonably designed to remedy the
particular evils the legislature was targeting in enacting it.
    Although McCarty involved subparagraph (D) and the instant
case involves subparagraph (C), we find McCarty controlling. Both

   2
     This decision was filed eight days before defendant filed his pro se
petition.


                                  -14-
paragraphs are contained in the same section and subparagraph of the
same act. Moreover, the language in the two paragraphs is identical.
There is no logical basis to define the phrases differently under such
circumstances. Thus, for the reasons stated in McCarty, we reject
defendant’s argument that waste product cannot be included in
sentencing a defendant, and conclude that defendant’s constitutional
challenges, too, must fail. Accordingly, we modify the remand
instructions entered by the appellate court. We instruct the circuit
court to enter an order allowing defense counsel’s amendments to
defendant’s postconviction petition and to deny defendant’s petition
on the merits.

                            Conclusion
    For the foregoing reasons, the judgment of the appellate court is
affirmed as modified.



                     Appellate court judgment affirmed as modified;
                                    circuit court judgment reversed;
                                  cause remanded with instructions.



    JUSTICE KARMEIER, dissenting:
    I agree with the majority’s conclusion that, in light of section
122–1(d) of the Post-Conviction Hearing Act (Act) (725 ILCS
5/122–1(d) (West 2006)) and this court’s decision in People v.
Shellstrom, 216 Ill. 2d 45 (2005), a trial court’s decision not to
recharacterize a pro se pleading as a postconviction petition may not
be reviewed for error. I also agree that the trial court’s actions herein,
appointing counsel to represent defendant, ordering defense counsel
to file a Rule 651(c) certificate, and failing to rule in an expeditious
manner on the State’s motion to dismiss the clearly labeled section
2–1401 petition, gave the appearance that defendant’s pleading would
be recharacterized as a postconviction petition. However, I disagree
with the majority’s conclusion that the trial court, by these actions,
had indeed “recharacterized” defendant’s pleading as a postconviction

                                  -15-
petition for purposes of further proceedings under the Act. Rather, the
court, in its discretion, clearly declined to recharacterize the pleading
and its dismissal of defendant’s pro se section 2–1401 petition should
be affirmed.
     This court has long held that a trial court may treat a pro se
pleading which alleges a deprivation of constitutional rights
cognizable under the Act as a postconviction petition. People ex rel.
Palmer v. Twomey, 53 Ill. 2d 479, 484 (1973); Shellstrom, 216 Ill. 2d
at 52-53. As we noted in Shellstrom, there are compelling reasons for
allowing recharacterization:
         “First, recharacterization enables the issues to be properly
         framed. [Citations.] Second, recharacterization avoids the
         possible harshness of holding a pro se litigant to the letter of
         whatever label he happens to affix to his pleading, even when
         his claims are such that they could more appropriately be
         dealt with under a different heading. ***
             A third reason *** [is that] defendant [is] provided with
         appellate counsel to assist him in appealing the dismissal [of
         a postconviction petition].” Shellstrom, 216 Ill. 2d at 51-52.
See also People v. Pearson, 216 Ill. 2d 58 (2005).
     However, as the majority recognizes, a trial court is not required
to recharacterize a pro se pleading as a postconviction petition, even
if the claims raised are cognizable under the Act, although this court
has encouraged trial courts to do so when appropriate. Shellstrom,
216 Ill. 2d at 57 (“[W]e recognize that trial courts need not
recharacterize a pro se pleading as a postconviction petition.
However, we urge judges to consider recasting pleadings that warrant
such treatment”). Here, due to the trial court’s appointment of
counsel, seeming acquiescence in defense counsel’s claims that the
pleading was a postconviction petition, and failure to immediately
dismiss defendant’s section 2–1401 petition, the majority finds that
“the pleading had already been ‘recharacterized’ as a postconviction
petition and survived summary dismissal.” (Emphasis in original.)
Slip op. at 13. A careful review of the facts and our case law dictates
a different conclusion.
     While it is true there was confusion as to the character of
defendant’s pleading, mostly due to the fact that three different circuit

                                  -16-
court judges handled the proceedings, and this confusion led to the
appointment of counsel and the ordering of a Rule 651(c) certificate,
the record as a whole shows that neither the court nor the State ever
agreed to treat the filing as a postconviction petition. Rather, after the
initial status hearing in the matter, the State filed a “motion to
summarily dismiss the defendant’s petition for relief from judgment,”
which argued that defendant failed to allege there was newly
discovered evidence or any “errors of fact” which would warrant
relief under section 2–1401. At the next status hearing, defendant
successfully requested time to respond to the State’s motion and to
make “substantial renovations on Mr. Stoffel’s post-conviction
petition, which may take care of the motion to strike.” Although the
State did not object to, nor the court correct, defense counsel’s
characterization of the pleading as a postconviction petition, at each
appearance thereafter the State sought a response to its motion to
dismiss, and the court continued to order defendant to file a response.
     When defendant’s response was eventually filed, it merely argued
that the State erroneously assumed defendant’s petition fell under
section 2–1401 but that, as supplemented, it was a postconviction
petition. The State then filed a motion to strike defendant’s
supplements and response to its motion to dismiss, arguing therein
and at the hearing on the motion that defendant’s petition was clearly
labeled a section 2–1401 petition and that counsel could not
supplement “a post-conviction petition that is yet to be filed.”
Importantly, the State argued:
             “This is not a case where the defendant files some
         document with the Court where it’s unclear on its face
         whether it’s a post-conviction petition or it’s a 2–1401
         petition and where the Court has to look at the substance of
         the petition and try to make a determination ***. This
         [document] comes right out and says it’s a petition under
         2–1401, and that’s what he’s stuck with.”
     In responding, defense counsel stated: “Your Honor, it was my
original understanding from this when I was appointed that I was to
supplement this motion and it was to be treated as a post-conviction
petition.” However, counsel then agreed that defendant’s pro se
pleading “only goes to the petition for relief from judgment,” but
argued:

                                  -17-
              “If the State desires that the Court examine the pleadings
         and determine whether or not they should be treated as post-
         conviction [sic] *** then so be it. And the Court can certainly
         do that.
                                    ***
              If the Court wants us to go back to square one and do that
         over again then we will, but the easier proceeding would be
         for this Court to review this matter and then treat it as a post-
         conviction petition. That’s really what it should have been
         from the square one.”
     Thus, defense counsel conceded that, even though he had
operated, since his appointment, under the belief that the pleading
was to be treated as a postconviction petition, and had acted
accordingly by supplementing defendant’s pro se pleading, the
recharacterization of that pleading had not occurred. It is therefore no
surprise that, after taking the matter under advisement, the trial court
filed a docket entry the next day noting that upon consideration of,
inter alia, defendant’s petition for relief from judgment, the State’s
motion to dismiss that petition, and the court file, it was granting the
State’s motion to dismiss the pleading, as it could not be “magically
transformed” into a postconviction petition by defense counsel’s mere
filing of a supplemental pleading. I agree.
     In People v. Swamynathan, 236 Ill. 2d 103, 113 (2010), this court
recently held that where Shellstrom explicitly stated that a pleading
does not become a postconviction petition until the defendant is given
the Shellstrom admonishments, it follows that the Act’s 90-day rule
could not apply to a recharacterized petition until the defendant was
fully admonished under Shellstrom “and recharacterization was fully
completed.” Indeed, “[i]f a trial court determines that
recharacterization is appropriate, the court must take certain steps to
insure that the defendant is admonished of the consequences of
recharacterization. Shellstrom, 216 Ill. 2d at 57.” (Emphasis added.)
Swamynathan, 236 Ill. 2d at 112.
         “The court is required to ‘(1) notify the pro se litigant that the
         court intends to recharacterize the pleading, (2) warn the
         litigant that this recharacterization means that any subsequent
         postconviction petition will be subject to the restrictions on


                                   -18-
        successive postconviction petitions, and (3) provide the
        litigant an opportunity to withdraw the pleading or to amend
        it so that it contains all the claims appropriate to a
        postconviction petition that the litigant believes he or she
        has.’ Shellstrom, 216 Ill. 2d at 57; Pearson, 216 Ill. 2d at 68.
        Significantly, if the court fails to give these admonishments,
        ‘the pleading cannot be considered to have become a
        postconviction petition for purposes of applying to later
        pleadings the Act’s restrictions on successive postconviction
        petitions.’ Shellstrom, 216 Ill. 2d at 57.” (Emphasis added.)
        Swamynathan, 236 Ill. 2d at 112.
    The majority contends that the absence of admonitions does not
negate its conclusion that recharacterization occurred, holding that,
“where, as here, a defendant’s pro se petition is not summarily
dismissed but is instead advanced for further review, and counsel is
appointed to represent the defendant, Shellstrom admonitions are
unnecessary.” Slip op. at 12. However, in so finding, the majority
ignores the fact that the function of the Shellstrom admonitions is to
protect the rights of pro se defendants by informing them of the
consequences of recharacterization. Under the majority’s view, by the
time counsel is appointed, the horse is already out of the barn, i.e., the
petition has already been recharacterized, so admonishments by
counsel would be useless. Shellstrom admonishments apply to pro se
defendants whose petitions the court intends to recharacterize, but
which first provide those defendants with an opportunity to withdraw
or amend their pleadings prior to recharacterization. Thus, appointing
counsel after the fact cannot cure the failure to give admonishments
prior to recharacterization.
    Indeed, here, not only was defendant not admonished by the court
when he was a pro se litigant, there is also no evidence to show that,
thereafter, appointed counsel fulfilled that duty. Rather, defense
counsel admitted that he had always treated the pleading as a
postconviction petition, and therefore had no reason to explain to
defendant that his clearly entitled petition for relief from judgment
under section 2–1401 would now be subject to the Act’s restrictions
on successive postconviction petitions. Thus, without evidence that
defendant received the protection of the Shellstrom admonishments
from either the circuit court or appointed counsel, the majority

                                  -19-
concludes that recharacterization occurred. I believe that where the
record does not show that defendant received the benefit of the
Shellstrom admonishments, and both the circuit court and the parties
agreed that the unsupplemented pleading was a section 2–1401
petition, no recharacterization occurred. Further, to find that
recharacterization occurred under these circumstances, as the majority
does, is to deprive defendant of making a choice, the consequences
of which could prejudice him as to the filing of any future
postconviction petition.
     Additionally, because the provisions of the Act cannot apply to
pleadings that are not postconviction petitions until those pleadings
are properly recharacterized as such (Swamynathan, 236 Ill. 2d at
115), the majority also mistakenly concludes that the trial court erred
in denying defense counsel’s motions to supplement. Slip op. at 13.
     Because the Shellstrom admonitions were never given,
recharacterization did not occur, and there is no postconviction
petition to supplement or amend. Therefore, this court is not free to
treat the pleading as a postconviction petition for purposes of its
disposition, and its denial on the merits of the sentencing issue raised
is not only unnecessary, but gives defendant less protection than is
required under Shellstrom.
     In Swamynathan, we noted that although the trial court took an
inordinate amount of time to complete the Shellstrom admonishments
while essentially treating the pleading as a postconviction petition,
“the trial court’s handling of the recharacterization process ***
cannot be said to have prejudiced defendant in any way.”
Swamynathan, 236 Ill. 2d at 115-16. “The fact remains that the trial
court is under no obligation to recharacterize a petition that could
otherwise be disposed of on procedural grounds.” Swamynathan, 236
Ill. 2d at 116. Thus, the trial court in this case was free to dispose of
defendant’s section 2–1401 petition without recharacterization,
leaving him, subject to time constraints, free to file an original
postconviction petition. Yet the majority insists that defendant’s
appointment of counsel prior to the dismissal of his pro se petition
negates the duty of the trial court to admonish him as required by
Shellstrom. What purpose does this serve? I am concerned that the
majority’s holding will not only muddy the clear rules of
recharacterization set forth in Shellstrom and Swamynathan but,

                                  -20-
contrary to Swamynathan, will also prejudice future defendants’
rights to be clearly admonished in similar circumstances.
    Accordingly, I agree with the majority that a trial court’s decision
not to recharacterize a pro se pleading as a postconviction petition
may not be reviewed for error. I disagree with the majority’s decision
to affirm the appellate court’s judgment as modified and to deny the
petition on the merits. Instead, I would reverse the appellate court’s
judgment and affirm the circuit court’s dismissal of defendant’s pro
se section 2–1401 petition, which was never recharacterized as a
postconviction petition. For the foregoing reasons, I respectfully
dissent.

    CHIEF JUSTICE KILBRIDE and JUSTICE GARMAN join in
this dissent.




                                 -21-